ITEMID: 001-83335
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF STEFF v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: No violation of Art. 14+P1-1
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: 5. The applicant was born in 1955 and lives in Hertfordshire.
6. The applicant’s wife died on 9 February 1999, leaving two children, born in 1987 and 1992. On 11 May 2000 the applicant applied for widow’s benefits. By a letter dated 15 May 2000, the Benefits Agency informed him that it was unable to pay him any of the benefits claimed because he was not a woman.
7. On 6 June 2000 the applicant applied for an allowance under the Income and Corporation Taxes Act 1988 on the same basis as he would receive it if he were a widow whose husband died in similar circumstances. He only received a letter of reply on 25 July 2000.
8. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no social security or tax benefits were payable to widowers under United Kingdom law.
9. The domestic law relevant to this application is set out in Willis v. the United Kingdom, no. 36042/97, §§ 14-26, ECHR 2002-IV and Hobbs, Richard, Walsh and Geen v. United Kingdom, nos. 63684/00, 63475/00, 63484/00 and 63468/00, 26 March 2007.
NON_VIOLATED_ARTICLES: 14
P1
NON_VIOLATED_PARAGRAPHS: P1-1
